DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of Action
This communication is a Final Rejection on the merits. Claims 1 – 7, and 12 - 14 are currently pending and considered below. The documents received on 02 Nov 2021 have been considered.

Election/Restrictions
Applicant’s election without traverse of Claims 1 - 7 in the reply filed on 2/17/2021 is acknowledged.
Claim 8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Borderi et al., EP 1 477 406 A1 (Borderi) in view of Nordstrom, US 5,987,847 (Nordstrom), and in further view of Handel et al. US 2010/0130954 A1 (Handel).

Regarding Claim 1, Borderi discloses, A method of packaging a tampon [0001] comprising the steps of: 
a) providing a packaging film [0009] on a mandrel [0013, spindle #19] in the form of a hollow tube [0010, #12], wherein: 
i) the packaging film material [0009, Fig. 5, #8]; 
ii) the mandrel (#19) has a first end (Fig. 2, see below arrow) 
				

    PNG
    media_image1.png
    212
    321
    media_image1.png
    Greyscale



extending from a revolving platform [0010, packing wheel #11] and a second end (Fig. 2, see above arrow), distal the first end, and a length extending from the first end to the second end (Fig. 2, distance from 1st to 2nd end, L), and is capable of rotating with respect to the revolving platform (#11),
 iii) the hollow tube [0010, Fig.6, a tubular wrapping #12] of the packaging film material (8) has an overlapping longitudinal seam [0014, Fig. 5, a longitudinal portion #25, and Claims 5 & 6, Fig. 6, #35] area having two plies (Fig. 5, #35) of the packaging film (#8) and has a first end (Fig. 2, above drawing) corresponding to the first end of the mandrel and a second end (Fig. 2, above drawing) distal thereof, the second end extending beyond the second end (Fig. 3, see below) of the mandrel to define a protruding tube portion, (Fig. 3, below arrow)

    PNG
    media_image2.png
    216
    433
    media_image2.png
    Greyscale

(Fig. 2, L); wherein the protruding tube portion has a length approximately equal to the radius of the hollow tube (an approximate length based on the radius) of packaging film material (8); 
b) by rotating the hollow tube (#12) of packaging film material (8) and mandrel (#19) with respect to the revolving platform (#11), of the hollow tube (#12) of packaging film material (8), of the protruding tube portion (Fig. 3, above), 
c) to form a closed end [0017, sealing assembly #31] of the hollow tube (12) of packaging film material (8); 
d) inserting the tampon into the tube (Abstract); and e) closing the first end of the tube [0017].

Borderi does not disclose, b) forming a folded surface while counter-rotating a plate having a plurality of folding blades extending outwardly therefrom, distal an axis of rotation thereof to form a plurality of folds that define the folded surface, substantially perpendicular to the longitudinal axis, each folding blade engaging a portion; c) applying heat and pressure to the folded surface.
However, Nordstrom teaches, b) forming a folded surface (FIG. 22, #760, Col. 23, line 12) while counter-rotating a plate (FIGS. 1B and 2A, #220, Col. 17, lines 59 - 65) having a plurality of folding blades extending outwardly therefrom (FIGS. 2A, 2B, #226, Col. 18, lines 62-63), distal an axis (FIG. 20) of rotation thereof to form a plurality of folds (FIG. 22, #760) that define the folded surface (#760), substantially perpendicular to the longitudinal axis (FIG. 22, 23 , #760 in tube is perpendicular to longitudinal axis), each folding blade engaging a portion (FIG. 2B, Col. 18, lines 63);
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nordstrom at the effective filling date of the invention and would be motivated to modify the method of packing tampons to include the above as taught by Nordstrom (Abstract); because Nordstrom teaches that this method is known in the art and is beneficial for wrapping cylindrical workpieces, such as tampon packaging tube by forming a folded surface as claimed.


However, Handel teaches, comprises at least one thermoplastic surface (Para [0075], - list of polymeric films).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Handel at the effective filling date of the invention would be motivated to modify the packaging to utilize a film that includes a thermoplastic surface as taught by Handle (para [0075, - list of polymeric films); because Handel teaches that this method is known in the art and is beneficial to utilize this film so as to wrap the flexible packaging tube as is noted in Handel (Para [0075], - list of polymeric films ).

Borderi/Nordstrom does not disclose, c) applying heat and pressure to the folded surface.
However, Handel teaches, applying heat and pressure to the folded surface (Abstract, Para [0075], Claim 29).
Therefore, it would have been obvious to one of ordinary skill in the art having teachings of Handel at the effective filling date of the invention would be the motivation to modify the packaging to utilize heat and pressure to close the wrapper material as taught by Handel (Para [0075], Claim 29); because Handel teaches that this method is known in the art and is beneficial to utilize heat and pressure to produce a continuous seal as is noted in Handel (Para [0075], Claim 29).

Regarding Claim 2, as combined, Borderi/Nordstrom, in further view of Handel teaches the invention as previously claimed. Handel further disclosing, wherein the packaging film comprises a thermoplastic film Handel, (Para [0075]).

Regarding Claim 3, as combined, Borderi/Nordstrom, in further view of Handel teaches the invention as previously claimed.  Handel further teaches, wherein the packaging film comprises a thermoplastic surface coating layer, Handel (Para [0075).
(Para [0075]).

Regarding Claim 4, as combined, Borderi/Nordstrom, in further view of Handel teaches the invention as previously claimed.  Borderi/Nordstrom/Handel further discloses, wherein the step of providing a packaging film (Borderi, [0009]) on a mandrel (Borderi, #19) in the form of a hollow tube (Borderi, #12) comprises 
A) winding the packaging film (Borderi, para [0009]) around a tube-forming mandrel (Borderi, #19) to form a hollow tube (Borderi, #12) of the packaging film material (8), and: 
B) applying heat and pressure (Handel, Claim 29) to the overlapping longitudinal seam area to form a longitudinal seam (Handel, Claim 29).

Regarding Claim 5, Borderi discloses, A method of packaging a tampon [0001] comprising the steps of: 
i) the packaging film material [0009, Fig. 5, #8] 
ii) the mandrel (#19) has a first end (Fig. 2, see above arrow) extending from a revolving platform [#11] and a second end (Fig. 2, see above arrow), distal the first end, and a length extending from the first end to the second end (Fig. 2, L), 
iii) the hollow tube [0010, Fig.6, a tubular wrapping #12] of the packaging film material (8) has an overlapping longitudinal seam [0014, Fig. 5, #25] area having two plies (Fig. 5, #35) of the packaging film (#8) and has a first end (Fig. 2, above drawing) corresponding to the first end of the mandrel and a second end (Fig. 2, above drawing) distal thereof, the second end extending beyond the second end (Fig. 3, see above) of the mandrel to define a protruding tube portion, (Fig. 3, see above) and a length extending from the first end to the second end (Fig. 2, L); wherein the protruding tube portion has a (an approximate length based on the radius) of the packaging film material (8); 
b) the overlapping longitudinal seam area (#25) to form a longitudinal seam; 
c) of the hollow tube (#12) of the packaging film material (8), of the hollow tube (#12); the protruding tube portion (Fig. 3, above); 
e) inserting the tampon into the tube (Abstract); and 
f) closing the first end of the tube [0017].

Borderi combined with Nordstrom does not disclose, b) applying heat and pressure to the folded surface, d) applying heat and pressure to the folded surface to form a closed end.
However, Handel teaches, applying heat and pressure to the folded surface to form a closed end (Abstract, Para [0075], Claim 29).
Therefore, it would have been obvious to one of ordinary skill in the art having teachings of Handel at the effective filling date of the invention would be the motivation to modify the packaging to utilize heat and pressure to close the wrapper material as taught by Handel (Abstract, Para [0075], Claim 29); because Handel teaches that this method is known in the art and is beneficial to utilize heat and pressure to produce a continuous seal and a closed end as is noted in Handel (Abstract, Para [0075], Claim 29).


Borderi does not disclose, c) forming a folded surface by rotating a plurality of folding blades perpendicular to the longitudinal axis , to engage, to form a plurality of folds that define the folded surface, substantially perpendicular to the longitudinal axis
However, Nordstrom teaches, b) forming a folded surface (FIG. 22, #760, Col. 23, line 12) by rotating a plurality of folding blades perpendicular to the longitudinal axis (#226, of the hollow tube), to (FIG. 22, #760) that define the folded surface (#760) , substantially perpendicular to the longitudinal axis (FIG. 22, 23 , #760)
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Borderi and Nordstrom at the effective filling date of the invention to modify the packaging of a tampon to include the above as taught by Nordstrom (Abstract); because Nordstrom teaches that this method is known in the art and is beneficial for wrapping cylindrical workpieces, such as tampon packaging tube by forming a folded surface as claimed.

Regarding Claim 6, as combined, Borderi/Nordstrom, in further view of Handel teaches the invention as previously claimed.  Borderi/Nordstrom/Handel further disclosed, thermoplastic surface is on a film wherein the packaging film comprises a thermoplastic film, Handel (para [0075]).

Regarding Claim 7, as combined, Borderi/Nordstrom, in further view of Handel teaches the invention as previously claimed.  Borderi/Nordstrom/Handel further disclosed, wherein the packaging film comprises a thermoplastic surface coating layer. (Handel, para [0075])
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to have utilized a thermoplastic surface having a coating layer as taught by Handel; because Handel teaches that various chemical compounds improve the barrier properties for sealing (Para [0075]).  

Regarding Claim 12, as combined, Borderi/Nordstrom, in further view of Handel teaches the invention as previously claimed. Nordstrom further disclosing, wherein the plate (#220) defines a plane perpendicular to its axis of rotation (FIG. 2A, #220 perpendicular to axis of rotation) and each folding blade (#226) comprises a leading edge that is elevated with respect to the plane defined by the plate (FIG. 2B, Col. 18, lines 63).

Regarding Claim 13, as combined, Borderi/Nordstrom, in further view of Handel teaches the invention as previously claimed. Borderi/Nordstrom further disclosing, wherein the mandrel (Borderi, 19) is capable of rotating with respect to the revolving platform (Borderi, FIG. 1, #11) and wherein the folded surface is formed rotating the hollow tube (Borderi, 12) and mandrel with respect to the revolving platform while counter-rotating a plate (Nordstrom, 220) comprising the plurality of folding blades (Nordstrom, 226).

Regarding Claim 14, as combined, Borderi/Nordstrom, in further view of Handel teaches the invention as previously claimed. Nordstrom further disclosing, wherein the plate (220) defines a plane perpendicular to its axis of rotation (FIG. 2A, #220 perpendicular to axis of rotation) and each folding blade (226) comprises a leading edge that is elevated with respect to the plane defined by the plate (FIG. 2B, Col. 18, lines 63).

Response to Arguments
Applicant's arguments filed 02 Nov 2021 have been fully considered. 


Applicant’s First Argument
Applicant's arguments filed 02 Nov 2021 that Borderi fails to disclose element a) iii) of Claim 1. 

Examiner’s Response to the First Argument
This argument is not persuasive since all the limitations of Claim 1, a), iii) are addressed by Borderi and an illustration is further provided to add clarity to the rejection.




Applicant’s Second Argument
Applicant's arguments filed 02 Nov 2021 that the combination of Borderi and Nordstrom fails to teach or disclose the rotation of the mandrel and its hollow tube.

Examiner’s Response to the Second Argument
The applicant’s argument is not persuasive as Borderi discloses rotation of the mandrel and hollow tube in paras [00013 and 0022] combined with Nordstrom.  Since the references individually, as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references such as Borderi and Nordstrom.  As combined, Borderi and Nordstrom disclose in Claim 1 the rotation with respect to the revolving platform.  


Applicant’s Third Argument
Applicant's arguments filed 02 Nov 2021 that Borderi fails to disclose element a) iii) of Claim 5 in addition to not teaching in any combination that mentions of sealing by the use of heat and pressure.

Examiner’s Response to the Third Argument
This argument is not persuasive since all the limitations of Claim 5, a), iii) are addressed by Borderi and an illustration is further provided to add clarity to the rejection.  Regarding the limitation pertaining to heat and pressure in forming the longitudinal seam, this is addressed in Handel’s Claim 29.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        03 Jan 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731